          (CELANESE CORPORATION LOGO) [d70731d7073100.gif]     Exhibit 10.19  


 
AGREEMENT AND GENERAL RELEASE
 
Celanese Corporation, it’s subsidiaries and its affiliates, (“Employer” or
“Company”), 1601 West LBJ Freeway, Dallas, Texas 75234 and Michael L. Summers,
his heirs, executors, administrators, successors, and assigns (“Employee”),
agree that:
 

1.  Last Day of Employment (Departure Date).  The last day of employment with
Celanese is scheduled to be March 31, 2010, or such earlier date as the Company
may determine in its sole discretion, but in no event earlier than January 1,
2010, (the “Departure Date”). Unless otherwise expressly agreed to by the
Company, if Employee voluntarily resigns before the Departure Date, he shall
immediately be removed from the payroll and forfeit all rights to the
consideration set forth in Paragraphs 2(b), (c) and (h) below.   2. 
Consideration. Each separate installment under this Agreement shall be treated
as a separate payment for purposes of determining whether such payment is
subject to or exempt from compliance with the requirements of Section 409A of
the Internal Revenue Code. In consideration for signing this Agreement and
compliance with the promises made herein, Employer and Employee agree:

 
a. Voluntary Resignation. Employee agrees to voluntarily resign from the
Employer effective on the Departure Date. Effective as of the close of business
on such Departure Date, Employee will resign from all positions he holds as a
corporate officer of the Company (including without limitation any positions as
an officer, employee and/or director), and from all positions held on behalf of
the Company (e.g., external board memberships, internal committee positions).
 
b. Separation Pay. The Company will pay an amount equal to his current annual
base salary plus target bonus, for a total payment of $612,000, less any lawful
deductions. Such amount shall be paid in installments as follows; (i) the first
installment in the amount of $306,000 (representing 50% of the total payment)
will be paid within 30 business days of the Departure Date, and (ii) the
remaining $306,000 will be paid in thirteen (13) substantially equal bi-weekly
installments that begin within 30 days of the Departure Date.
 
c. Bonus. Employee will be eligible to receive a full year bonus payout for 2009
and, if the Departure Date is after January 31, 2010, for 2010, a pro-rata bonus
payout based on the number of full months of service completed 2010. The 2009
bonus payout will be paid to the Employee during the 2010 calendar year, but in
no event later than March 15, 2010. The 2010 pro-rata bonus payout, if any, will
be paid no later than May 1, 2010. The full year 2009 bonus and, if applicable,
the pro-rata 2010 bonus payouts will be based on the target bonus for a salary
level 2 employee (70% of annual base salary), without modification for Company
performance or Employee’s individual performance (a 1.0 personal modifier).
Accordingly, and subject to the foregoing, for purposes of the pro-rata bonus
calculations under this section Employee will be credited $21,000 for each full
month of service.
 
d. Equity and Long-Term Incentive Cash Awards. Except as otherwise set forth in
this Section 2(d), Employee’s rights to any outstanding equity awards in
connection with his termination of employment shall continue to be governed by
the terms of the agreements pursuant to which such awards were granted (the
“Equity Agreements”). For the purpose of the Equity Agreements, Employee shall
be considered to have been terminated without “Cause,” as such term is defined
in the Equity Agreements. The amounts payable under such Equity Agreements and
set forth in this section are examples of the amounts to which Employee would be
entitled to receive assuming the Departure Date is March 31, 2010. If the
Company agrees to change the Departure Date, the pro-rated amounts below shall
be adjusted accordingly. Employee acknowledges and agrees that he forfeits any
and all rights to the 2009 Long-Term Incentive awards which were approved by the
Compensation Committee of the Board of Directors of the Company on September 9,
2009.


–1–



--------------------------------------------------------------------------------



 



Pursuant to the terms of the Employee’s time-vested Restricted Stock Unit
Agreement dated July 23, 2008, 100% of the remaining unvested units
(10,500 units) shall vest on the Departure Date.
 
Pursuant to the terms of the Employee’s Performance-Based Restricted Stock Unit
Agreement dated July 23, 2008 the Employee will vest in a prorated target award
of 4,125 RSUs (22/24ths) on the Departure Date. All remaining unvested
restricted stock units issued pursuant to the Employee’s Performance-Based
Restricted Stock Unit Agreement dated July 23, 2008 shall be canceled on the
Departure Date with no additional consideration.
 
Pursuant to the terms of the Employee’s Performance-Vesting Restricted Stock
Unit Award Agreement dated December 11, 2008, the Employee will vest in a
prorated target award of 4,706 RSUs (16/34ths) that will vest on October 14,
2011 based on Company achievement of performance metrics. All remaining unvested
restricted stock units issued pursuant to the Employee’s Performance-Vesting
Restricted Stock Unit Award Agreement dated December 11, 2008 shall be canceled
on the Departure Date with no additional consideration.
 
Pursuant to the terms of the Employee’s 2008 Long-Term Incentive Cash Award
Agreement dated December 11, 2008, the Employee will vest in a prorated cash
award of $170,588 (16/34ths) that will be payable on or after April 15, 2010.
The remaining unvested cash award issued pursuant to the Employee’s 2008
Long-Term Incentive Cash Award Agreement dated December 11, 2008 shall be
canceled on the Departure Date with no additional consideration.
 
e. Pension and 401(k) Plan Vesting. If Employee is eligible, the Employer will
fulfill its obligations according to the terms of the respective Plans.
 
f. Unused Vacation. Employee will be entitled to four (4) weeks vacation for
2010. The Employer will pay to Employee wages for any unused vacation for 2010
and any approved vacation carried over from 2009 under the standard procedure
for calculating and paying any unused vacation to separated employees. The gross
amount due to Employee, less any lawful deductions, will be payable within
30 days of the Departure Date; subject to the Employee providing the details of
any vacation days utilized during 2009 and 2010 through the exit interview
process.
 
g. Company Benefit Plans. Healthcare & dental plan coverage based on the
Employee’s current health & dental plan elections will continue until the end of
the month in which the Employee separates, in this case March 31, 2010 (assuming
a March 31, 2010 Departure Date). All other normal Company programs (e.g., life
insurance, long term disability, 401(k) contributions, etc.) will continue
through the Departure Date.
 
h. COBRA Reimbursement and Continued Medical Plan Coverage. If the Employee
elects to continue his coverage (and the coverage of his eligible family
members) under the Employer’s medical and dental plans for active employees
pursuant to the requirements of the Consolidated Omnibus Reconciliation Act of
1985, as amended (“COBRA”), the Employer will provide twelve (12) months of
Company-paid COBRA health care coverage if elected by Employee.
 
Following the expiration of the Employee’s COBRA coverage, the Employee may
continue his coverage (and the coverage of those eligible family members who
have exhausted their COBRA coverage) under the Employer’s medical plan for
active employees until the Employee attains age 65 provided that the Employee
pays each required monthly premium no later than the thirtieth (30) day of the
calendar month for which such monthly premium is due. The required monthly
premium for this continued medical plan coverage shall be the greater of (i) the
monthly COBRA premium under the Employer’s medical plan for active employees or
(ii) the monthly retiree premium under the Employer’s medical plan for retirees,
as applicable to the type of coverage elected by the Employee for each month of
the Employee’s continued medical plan coverage. This right to continue medical
plan coverage beyond the COBRA coverage period shall terminate as of the first
day of the calendar month for which the Employee fails to timely pay the
required monthly premium in full.
 
i. Return of Company Property. Employee will surrender to Employer, on his last
day of employment, all Company materials, including, but not limited to his
Company car, laptop computer, phone, credit card,


–2–



--------------------------------------------------------------------------------



 



calling cards, etc. Employee will be responsible for resolving any outstanding
balances on the Company credit card.
 
j. Withholding. The payments and other benefits provided under this Agreement
shall be reduced by applicable withholding taxes and other lawful deductions.
 

3.  No Consideration Absent Execution of this Agreement.  Employee understands
and agrees that he would not receive the monies and/or benefits specified in
Paragraph 2 above, unless the Employee signs this Agreement on the signature
page without having revoked this Agreement pursuant to Paragraph 16 below and
the fulfillment of the promises contained herein.   4.  General Release of
Claims.  Employee knowingly and voluntarily releases and forever discharges, to
the full extent permitted by law, in all countries, including but not limited to
the U.S., the Peoples Republic of China (PRC), U.K. and Germany, the Employer,
its parent corporation, affiliates, subsidiaries, divisions, predecessors,
successors and assigns and the current and former employees, officers, directors
and agents thereof (collectively referred to throughout the remainder of this
Agreement as “Employer”), of and from any and all claims, known and unknown,
asserted and unasserted, Employee has or may have against Employer as of the
date of execution of this Agreement, including, but not limited to, any alleged
violation of:

 

  •   Title VII of the Civil Rights Act of 1964, as amended;   •   The Civil
Rights Act of 1991;   •   Sections 1981 through 1988 of Title 42 of the United
States Code, as amended;   •   The Employee Retirement Income Security Act of
1974, as amended;   •   The Immigration Reform and Control Act, as amended;  
•   The Americans with Disabilities Act of 1990, as amended;   •   The
Age Discrimination in Employment Act of 1967, as amended;   •   The Workers
Adjustment and Retraining Notification Act, as amended;   •   The Occupational
Safety and Health Act, as amended;   •   The Sarbanes-Oxley Act of 2002;   •  
The Texas Civil Rights Act, as amended;   •   The Texas Minimum Wage Law, as
amended;   •   Equal Pay Law for Texas, as amended;   •   Any other federal,
state or local civil or human rights law, or any other local, state or federal
law, regulation or ordinance; or any law, regulation or ordinance of a foreign
country, including but not limited to the PRC, Federal Republic of Germany and
the United Kingdom.   •   Any public policy, contract, tort, or common law.  
•   The employment, labor and benefits laws and regulations in all countries in
addition to the U.S. including but not limited to the U.K. and Germany.   •  
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.

 

5.  Affirmations.  Employee affirms that he has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Employer in
any forum or form. Provided, however, that the foregoing does not affect any
right to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), subject to the restriction that if any such charge is
filed, Employee agrees not to violate the confidentiality provisions of this
Agreement and Employee further agrees and covenants that should he or any other
person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge with the EEOC, civil action, suit or legal
proceeding against the Employer involving any matter occurring at any time in
the past, Employee will not seek or accept any personal relief (including, but
not limited to, monetary award, recovery, relief or settlement) in such charge,
civil action, suit or proceeding.

 
Employee further affirms that he has reported all hours worked as of the date of
this release and has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which he may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to him, except as provided in this
Agreement. Employee furthermore affirms that he has no known workplace injuries
or occupational diseases and has been provided and/or has not been denied any
leave requested under the Family and Medical Leave Act.


–3–



--------------------------------------------------------------------------------



 



6.  Confidentiality.  Employee agrees and recognizes that any knowledge or
information of any type whatsoever of a confidential nature relating to the
business of the Employer or any of its subsidiaries, divisions or affiliates,
including, without limitation, all types of trade secrets, client lists or
information, employee lists or information, information regarding product
development, marketing plans, management organization, operating policies or
manuals, performance results, business plans, financial records, or other
financial, commercial, business or technical information (collectively
“Confidential Information”), must be protected as confidential, not copied,
disclosed or used other than for the benefit of the Employer at any time unless
and until such knowledge or information is in the public domain through no
wrongful act by Employee. Employee further agrees not to divulge to anyone
(other than the Employer or any persons employed or designated by the Employer),
publish or make use of any such Confidential Information without the prior
written consent of the Employer, except by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency.   7. 
Non-competition/Non-solicitation/Non-hire.  Employee acknowledges and recognizes
the highly competitive nature of the business of the Employer. Without the
express written permission of Celanese, for a period of (52) weeks, following
the Departure Date (the “Restricted Period”), Employee acknowledges and agrees
that he will not: (i) directly or indirectly solicit sales of like products
similar to those produced or sold by Employer; or (ii) directly engage or become
employed with any business that competes with the business of Celanese,
including but not limited to: direct sales, supply chain, marketing, or
manufacturing for a producer of products similar to those produced or licensed
by Celanese. In addition, for (2) years, Employee will not directly or
indirectly solicit, nor hire employees of Celanese for employment. However,
nothing in this provision shall restrict Employee from owning, solely as an
investment, publicly traded securities of any company which is engaged in the
business of Celanese if Employee (i) is not a controlling person of, or a member
of a group which controls; and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of any such company.   8.  Governing Law and
Interpretation.  This Agreement shall be governed and conformed in accordance
with the laws of the State of Texas, without regard to its conflict of laws
provision. In the event the Employee or Employer breaches any provision of this
Agreement, Employee and Employer affirm that either may institute an action to
specifically enforce any term or terms of this Agreement. Should any provision
of this Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.   9.  Non-admission of
Wrongdoing.  The parties agree that neither this Agreement nor the furnishing of
the consideration for this Release shall be deemed or construed at anytime for
any purpose as an admission by Employer of any liability or unlawful conduct of
any kind.   10.  Non-Disparagement.  Employee agrees not to disparage, or make
disparaging remarks or send any disparaging communications concerning, the
Employer, its reputation, its business, and/or its directors, officers,
managers. Likewise the Employer’s senior management agrees not to disparage, or
make any disparaging remark or send any disparaging communication concerning
Employee, his reputation and/or his business.   11.  Future Cooperation after
Departure Date.  After retirement, Employee agrees to make reasonable efforts to
assist Company including but not limited to: assisting with transition duties,
assisting with issues that arise after retirement of employment and assisting
with the defense or prosecution of any lawsuit or claim. This includes but is
not limited to providing deposition testimony, attending hearings and testifying
on behalf of the Company. The Company will reimburse Employee for reasonable
time and expenses in connection with any future cooperation after the Departure
Date, at his current annual base pay, converted to an hourly rate of $173/hr.
Time and expenses can include loss of pay or using vacation time at a future
employer. The Company shall reimburse the Employee within 30 days of remittance
by Employee to the Company of such time and expenses incurred.   12.  Consulting
Services.  After the Departure Date, the Employer may, in its sole discretion,
retain Employee as a Consultant. If retained, the Employee will be paid, 1/12 of
his current base pay or $30,000 for each month he


–4–



--------------------------------------------------------------------------------



 



  provides consulting services. The Employer may end the consulting engagement
at its sole discretion by providing him 60 days notice of its’ intent to
terminate the engagement.

 

13.  Injunctive Relief.  Employee agrees and acknowledges that the Employer will
be irreparably harmed by any breach, or threatened breach by him of this
Agreement and that monetary damages would be grossly inadequate. Accordingly, he
agrees that in the event of a breach, or threatened breach by him of this
Agreement the Employer shall be entitled to apply for immediate injunctive or
other preliminary or equitable relief, as appropriate, in addition to all other
remedies at law or equity.   14.  Review Period.  Employee is hereby advised he
has until November 28, 2009, or forty-five (45) calendar days, to review this
Agreement and to consult with an attorney prior to execution of this Agreement.
Employee agrees that any modifications, material or otherwise, made to this
Agreement do not restart or affect in any manner the original forty-five
(45) calendar day consideration period.   15.  Revocation Period and Effective
Date.  In the event that Employee elects to sign and return to the Company a
copy of this Agreement, he has a period of seven (7) days (the “Revocation
Period”) following the date of such execution to revoke this Agreement, after
which time this agreement will become effective (the “Effective Date”) if not
previously revoked. In order for the revocation to be effective, written notice
must be received by the Company no later than close of business on the seventh
day after the Employee signs this Agreement at which time the Revocation Period
shall expire.   16.  Amendment.  This Agreement may not be modified, altered or
changed except upon express written consent of both parties wherein specific
reference is made to this Agreement.   17.  Entire Agreement.  This Agreement
sets forth the entire agreement between the parties hereto, and fully supersedes
any prior obligation of the Employer to the Employee. Employee acknowledges that
he has not relied on any representations, promises, or agreements of any kind
made to him in connection with his decision to accept this Agreement, except for
those set forth in this Agreement. Notwithstanding the foregoing, it is
expressly understood and agreed that the Equity Agreements and the Long Term
Incentive Award Claw Back Agreement executed by Employee on or about August 12,
2008 shall remain in full force and effect, except as such Equity Agreements are
modified by Section 2(d) of this Agreement.   18.  HAVING ELECTED TO EXECUTE
THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN
PARAGRAPH “2” ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE
HAS OR MIGHT HAVE AGAINST EMPLOYER.

 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release as of the date set forth below.
 
                                                           
 

        Employee   Celanese Corporation:  
By: ___/s/ Michael L. Summers               
  By:___/s/ Steven M. Sterin                         
  Michael L. Summers
    Steven M. Sterin      
Date:         November 11, 2009                
  Date:         November 16, 2009                




–5–